The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 15, 2014

                                        No. 04-14-00272-CR

                                     Raymond Paul SCHMIDT,
                                           Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR6225
                          Honorable Andrew Carruthers, Judge Presiding

                                            O R D E R

         This is an appeal from appellant’s conviction under section 38.04 of the Texas Penal Code.
Appellant’s brief was due July 9, 2014. Instead of filing the brief, on July 9, 2014, appellant filed a
“Motion for Abatement Until Decision by Court of Criminal Appeals.” In the motion, appellant
contends that the issue in this appeal — the constitutionality of section 38.04 of the Texas Penal
Code — has been recently resolved against appellant’s position by the Court of Criminal Appeals in
Ex parte Jones. However, a motion for rehearing has been filed. Appellant asserts that if the
rehearing is denied, meaning the issue at hand is resolved against appellant, his counsel will file a
brief pursuant to Anders v. California. However, if the rehearing is granted and the court reverses
itself, a full brief on the merits relying on Jones will be filed. Based on the pending rehearing in
Jones, and its applicability to the present appeal, appellant requests that we abate this appeal until
“two weeks after the Court of Criminal Appeals issues its mandate in Ex parte Jones.”

       After reviewing the motion, we agree that abatement is warranted and would save judicial
time and resources. Accordingly, we GRANT appellant’s motion in part and ORDER this appeal
ABATED. We ORDER appellant to notify this court in writing no later than five days after the date
the mandate issues in Ex parte Jones. Upon notification, the appeal will be reinstated by order of this
court. At that time, the court will set a new briefing deadline for appellant’s brief.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 15th day of July, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court